Citation Nr: 1519326	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis of the left lower extremity, to include as secondary to the service-connected left knee disability, for accrued benefits purposes.

2.  Entitlement to service connection for pulmonary embolus, to include as secondary to the service-connected left knee disability, for accrued benefits purposes.

3.  Entitlement to service connection for bilateral rotator cuff tears, to include as secondary to the service-connected left knee disability, for accrued benefits purposes.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.
5.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Mark Grams, Agent


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to December 1946.  He died in March 2008.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted the appellant's claim for nonservice-connected burial benefits; however, she later disagreed with this determination and perfected an appeal as to her request for service-connected burial benefits.

Historically, the Veteran had perfected an appeal to the Board from a January 2007 rating decision by the RO in San Diego, California.  In that decision, the RO denied the Veteran's claims of entitlement to service connection and TDIU as stated in the issues above.  The Veteran died prior to certification of the appeal to the Board.  

Thereafter, the appellant filed the nonservice-connected burial benefits claim, as well as a later claim of entitlement to death benefits.  In a June 2009 rating decision, the RO denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.  The RO processed the claims originally filed by the Veteran on an accrued benefits basis.  See, e.g., June 2009 rating decision; December 2009 deferral and notice letter; January 2010 statement of the case (entitlement to service-connected burial benefits); January 2010 RO notation on VA Form 21-534 ("Veteran died prior to the effective date for substitution of claimant.").  Thereafter, a May 2013 statement of the case addressed the issue of service connection for the cause of the Veteran's death; the appellant did not perfect an appeal as to this issue.  At that time, the RO indicated that the appellant's VA Form 21-534 was accepted as a "substitution claim" with issues to be addressed by the Board.

A hearing was held before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge permitted the appellant's agent to represent her and also to provide testimony on her behalf.

The Board remanded the case in January 2014 for further development, including for the Agency of Original Jurisdiction (AOJ) to make a formal determination on the appellant's basic eligibility for substitution.  The AOJ ultimately determined that the appellant was not eligible for substitution because the Veteran died prior to the initial date of death allowed for substitution claims as provided in the law.  See 2014 notification letters.  The appellant has not expressed disagreement with this determination.  Thus, no further consideration of the substitution issue is necessary at this time.  The accrued benefits issues are discussed in further detail in the remand section below.

The Virtual VA and VBMS electronic claims files do not contain additional documents relevant to the present appeal, with the exception of the Board hearing transcript in Virtual VA and returned mail in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The accrued benefits issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as congestive heart failure due to ischemic cardiopathy.

2.  At the time of the Veteran's death, service connection was in effect for internal derangement and degenerative joint disease of the left knee.

3.  In a June 2009 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant expressed disagreement with this decision, but she did not perfect an appeal within the applicable time period.  


CONCLUSION OF LAW

The criteria for entitlement to service-connected burial benefits have not been met. 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1600(a) (2014); 79 Fed. Reg. 32658-62 (June 6, 2014) (now codified at 38 C.F.R. §§ 3.1700-3.1713, as in effect from July 7, 2014)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations related to basic eligibility for VA service-connected burial benefits.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014).  A greater burial allowance is warranted if the veteran died from a service-connected disability.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1600(a).

Effective July 7, 2014, VA amended the regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  79 Fed. Reg. 32658-62 (June 6, 2014) (now codified at 38 C.F.R. §§ 3.1700-3.1713).  The AOJ issued an October 2014 supplemental statement of the case for this issue; however, it does not appear that the appellant was provided with the content of the amended regulations in that decision.  Nevertheless, the new regulations do not change the substantive requirement that the Veteran must have died as a result of a service-connected disability or disabilities to be paid a burial allowance based on a service-connected death.  This requirement is the same as the previous requirement as provided in 38 C.F.R. § 3.1600(a).  Accordingly, the Board finds that there is no harm or prejudice to the appellant in proceeding with adjudication of the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service-connected burial benefits.

The appellant requested burial benefits in April 2008, indicating that the Veteran's cause of death was not due to service.  The funeral expenses invoice reflects an anticipated total payment from VA of $675 for the basic VA allowance and transfer of the body to the place of burial.  In May 2008, the RO awarded the appellant burial benefits totaling the anticipated amount based on the Veteran's death due to a nonservice-connected disability.  The appellant later disagreed with this determination and perfected an appeal as to her request for burial benefits at the service-connected rate.  See, e.g., March 2009 notice of disagreement.

In the March 2009 death benefits claim, the appellant indicated that the Veteran's death was due to service.  The Veteran's death certificate lists the immediate cause of death as congestive heart failure due to ischemic cardiopathy.  At the time of the Veteran's death, service connection was in effect for internal derangement and degenerative joint disease of the left knee.  In a June 2009 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant expressed disagreement with this decision, but she did not perfect an appeal within the applicable time period for this issue.  The June 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In this case, the causes of death listed on the Veteran's death certificate are not service-connected disorders.  Service connection has not otherwise been established for the cause of the Veteran's death.  The June 2009 rating decision has become final as to this issue.  In addition, the record does not indicate that the appellant has requested reopening of the cause of death claim.  Furthermore, the service connection issues on appeal are not listed on the Veteran's death certificate.  Accordingly, the appellant's claim for service-connected burial benefits must be denied as a matter of law at this time.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to service-connected burial benefits is denied.


REMAND

Remand is required for the AOJ to attempt to send the appellant another copy of the October 2014 statement of the case for the accrued benefits claims.  An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

In response to the Board's January 2014 remand, the RO ultimately determined that the appellant was not eligible for substitution for the claims pending at the time of the Veteran's death.  In that decision, the RO acknowledged the appellant's timely disagreement with the June 2009 rating decision as to accrued benefits.  The RO also explained that no decision had been made regarding that notice of disagreement and that the appellant would be notified shortly regarding those issues.

In October 2014, the RO issued a statement of the case on the accrued benefits issues.  A December 2014 VBMS entry indicates that the agent's copy of this decision was returned as undeliverable; the record shows that the appellant and her agent (her son) have had the same address of record.  The record also suggests that their mailing address may have changed.  See, e.g., February 2015 returned mail entry in VBMS.

It does not appear that either the appellant or her agent have contacted VA to update their contact information.  Nevertheless, given the unique procedural history in this case, the Board finds that an additional attempt to notify the appellant and her agent of this October 2014 decision is necessary in this case.  The case should be returned to the Board for appellate consideration of these issues only if the appellant perfects an appeal.  38 C.F.R. § 20.200.

While on remand, the AOJ should update the claims file with a copy of the final formal determination on the appellant's basic eligibility for substitution that contains the date of the decision for completeness of the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the final formal determination on the appellant's basic eligibility for substitution containing the date of the decision and associate this document with the claims file.  The copy of the determination currently of record is undated.

2.  Contact the appellant and her agent to attempt to verify her current mailing address and document such efforts and any responses in the claims file.  Specifically, it appears that the October 2014 statement of the case for the accrued benefits issues sent to the agent's address of record was returned to VA (see December 2014 VBMS entry); the record shows that the appellant and the agent have had the same mailing address.

3.  After verifying the appellant's current mailing address, send her another copy of the October 2014 statement of the case addressing the accrued benefits claims.
Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the appellant and her agent that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless she perfects her appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


